SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. After undertaking de novo review of the district court judgment dismissing plaintiff’s claims, we now AFFIRM.
In light of Pulvers v. First UNUM Life Insurance Co., 210 F.3d 89, 92 (2d Cir. 2000), we review Prudential’s determination of plaintiffs disability claim under an “arbitrary and capricious” standard. Under that standard, we conclude that Prudential’s determination was not “without reason, unsupported by substantial evidence or erroneous as a matter of law.” Pagan v. NYNEX Pension Plan, 52 F.3d 438, 442 (2d Cir.1995) (internal quotations omitted). Prudential gave reasons for its conclusions, and supported those conclusions with “such evidence that a reasonable mind might accept as adequate to support [its] conclusion[s;] ... more than a scintilla but less than a preponderance.” Miller v. United Welfare Fund, 72 F.3d 1066, 1072 (2d Cir.1995) (internal quotations omitted).
Accordingly, for the reasons set forth above, the judgment of the district court is hereby AFFIRMED.